Citation Nr: 0900357	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a compensable rating for service connected 
malaria. 

2. Entitlement to service connection for bilateral leg pain, 
to include as secondary to service connected malaria.

3. Entitlement to service connection for bilateral eye pain, 
to include as secondary to service connected malaria.

4. Entitlement to service connection for right eye 
impairment.

5. Entitlement to service connection for polycythemia, to 
include as secondary to service connected malaria.

6. Entitlement to service connection for headaches, to 
include as secondary to service connected malaria   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of increased rating for malaria and service 
connection for right eye impairment, bilateral eye pain, and 
polycythemia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Competent medical evidence does not show that the symptom 
of bilateral leg pain was incurred or aggravated during 
active service; nor is it secondarily related to service 
connected malaria; nor has it been attributed to any clinical 
disorder. 

2. Competent medical evidence does not show that headaches 
were incurred or aggravated during active service; nor are 
they secondarily related to service connected malaria.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral leg pain 
are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2. The criteria for service connection for headaches are not 
met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2005 and 
April 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until the April 2006 letter. Although this notification 
obligation was not met before initial RO decision in November 
2005, the Board finds this timing error non-prejudicial since 
his service connection claims are denied, rendering the 
content of the notice moot. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The veteran was afforded a general VA 
examination for malaria and any resulting secondary 
disabilities. The Board finds that a VA examination is not 
necessary to adjudicate the service connection claims for 
right eye impairment and headaches since nothing in the 
record shows that these disabilities were incurred during his 
active service. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). A VA examination would not change this fact. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

The veteran seeks service connection for bilateral leg pain 
and headaches. The evidence does not show that these 
disabilities manifested during active service or are 
secondary to service connected malaria, and these claims are 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. Secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability. Allen v. Brown, 7 Vet.App. 
439 (1995).

In his March 2005 claim, the veteran reported experiencing 
leg aches and headaches that he believes are attributable to 
malaria. The veteran's October 1945 Separation examination 
report shows a history of malaria. Upon physical examination, 
no abnormalities were noted. 

The veteran underwent a VA examination in August 2005. The 
examination report notes that the veteran was treated for 
malaria with quinine pills during active service in the South 
Pacific. The examiner noted the veteran's co-existing medical 
conditions, including atrial fibrillation, bladder cancer 
residuals, and glaucoma. Upon physical examination, no 
abnormalities were noted. The examiner diagnosed a history of 
malaria without objective evidence of residuals. She opined 
that the current symptomatology and diagnoses are related to 
co-existing medical conditions unrelated to malaria. 

There are no private or VA medical records relating to the 
veteran's claimed disabilities of bilateral leg pain and 
headaches. 

Specifically regarding the veteran's claim pertaining to 
bilateral leg pain, the record does not indicate that this 
symptom has been attributed to any clinical disorder. In this 
respect, a grant of service connection is not appropriate. 
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The record contains several statements by the veteran self-
diagnosing his medical disorders and the underlying causes of 
the alleged disorder. However, the veteran's  assertions are 
not competent medical evidence which the law requires to 
establish service connection. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). It is well-established that  
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the July 2005 letter 
from the RO to him, but he has failed to do so. A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. 38 C.F.R. §§ 3.303; 3.310.

The Board finds there is no competent medical evidence to 
support the veteran's assertion that his claimed disabilities 
of bilateral leg pain and headaches are secondary to service 
connected malaria or directly related to active service. 
38 C.F.R. §§ 3.303; 3.310. The VA examination report, dated 
August 2005, relates the veteran's claimed disabilities to 
co-existing medical conditions, rather than service connected 
malaria. As such, the claims are denied. 


ORDER

Service connection for bilateral leg pain is denied.

Service connection for headaches is denied. 


REMAND

The Board finds that the claims of increased ratings for 
malaria, and service connection for right eye impairment, 
bilateral eye pain, and polycythemia must be remanded for 
additional notice and development in accordance with 
38 C.F.R. § 3.159. 

First, regarding the increased rating claim for malaria, the 
veteran has not received notice in compliance with the recent 
Court of Appeals for Veterans Claims (Court) decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). In Vazquez-
Flores, the Court ruled that adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. The RO must notify the veteran of this 
information. 

Next, concerning the service connection claims for bilateral 
eye pain, right eye impairment, and polycythemia, the RO must 
attempt to locate outstanding private medical records 
concerning these disabilities. 38 C.F.R. § 3.159(c). In 
December 2005 and May 2007 statements, the veteran wrote that 
he received regular medical treatment for his eyes at "The 
Eye Center" in Hamden, Connecticut. 

The veteran has alleged that his right eye vision disorder 
was caused by an incident during service, and that one of his 
treating physicians has stated that there is evidence of 
previous trauma to the eye. The RO/AMC should attempt to 
obtain this record. 

The December 2005 statement also noted physicians treating 
his polycythemia disorder. These private medical records are 
not associated with the record. The RO must contact the 
veteran to obtain the following: the healthcare providers' 
names, locations, and treatment dates and a signed medical 
records release form for the relevant healthcare providers. 
Id.

The veteran is advised that he must fully cooperate in 
assisting the RO in locating these private medical records by 
providing as detailed information as possible concerning the 
healthcare providers, locations, and dates of treatment for 
these disabilities and signing a privacy waiver to release 
the medical records. It has been held by the Courts that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran has reported that he obtained various sources of 
information as to these disorders through the internet. 
However, he has not provided this information to VA. The 
veteran is also advised that he may submit any information 
from any competent source that would substantiate his claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The RO/AMC will advise the veteran in 
compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). Pursuant to 
Vazquez-Flores adequate notice requires 
that VA notify the claimant that, to 
substantiate such a claim: (1) the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the Secretary 
must provide at least general notice of 
that requirement to the claimant; (3) the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2. The RO/AMC will contact the veteran to 
request information concerning eye 
treatment referenced in his December 2005 
and June 2007 letters and polycythemia 
treatments noted in the December 2005 
letter. All necessary forms and releases 
to obtain the medical records must be 
provided to the veteran. The veteran is 
instructed to be as detailed as possible 
concerning the names of healthcare 
providers, locations, and dates of 
treatment. The RO/AMC must keep the 
veteran informed of the status of the 
request for medical records. The veteran 
is also advised that VA cannot pay any 
fees to his private healthcare providers 
for the release of medical information and 
it is his responsibility to pay any fees 
charged by a private healthcare provider. 

3. After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO should review the 
record, to include all evidence received 
since the January 2006 Supplemental 
Statement of the Case and readjudicate the 
claims for increased rating for malaria and 
service connection for bilateral eye pain, 
right eye impairment, and polycythemia. If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The veteran 
is again advised that he may submit copies of any information 
he has obtained from the internet or other sources to 
substantiate his claim. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


